The opinion of the court, which sufficiently states the was delivered by facts of the case,
Chase, Ch. J.
The question for the decision of the court is," whether the codicil to the will of James Brown, made, on the 11th day of September 1820, is a good and valid testamentary disposition of his personal estate?
James Brown, in his codicil, begins with reciting, that on the 11th of September 1820, he made his last will in manner and form as therein expressed, wheiein he had given to his daughter Mary, only an annuity of S200 per annum, and also willed to his son domes, 150 shares of stock in The Commercial and Farmers Bank of Baltimore, which shares he had sold and parted with; and in order to make such alterations as appears right and proper, and. being in health of body and of sound mind, &c. he makes the bequests in the codicil mentioned, &c. and concludes, “In testimony that this is my codicil to my last wjll and. testament, I have hereunto set my hand and seal this, day of 1820,” and sets forth the form of attestation in the usual manner.
It has, been proved that the codicil is all in the hand' writing of the deceased, and that the will and cod.icil were, found together, contained within the same pape.r or envelope. It also appears that the deceased was a man of intelligence, and particularly attentive to business.
I am of opinion, that the codicil being in the hand writing, of the deceased, and being found with the will, and enclosed together unddr the, same cover, and reciting the. changes and alterations he intended to make in his will as to his personal estate, was a good and valid testamentary disposition of his personal estate, without signing his name, or the attestation of witnesses; and that the omitting to do. that, which the law does not require, to give validity to a *372testamentary disposition of Lis personal estate, cannot change or diminish the lega! efficacy of the writing, or be construed into a relinquishment of his intention, and convert it into a mere project or plan of a will, and thereby defeat the intention of the testator, indicated in the plainest manner, in a writing professed to be a codicil to his will, and having every essential the law renders necessary to give it validity as a testamentary disposition of personal estate. '
The codicil was a valid disposition as soon as it was written, folded up, and put in a place of security.
DEOREE AFFIRMED»